            Case 5:10-cr-00153-F Document 88 Filed 08/07/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
-vs-                                        )   Case No. CR-10-153-F
                                            )
KENYATTA WAYNE ACEY,                        )
                                            )
                      Defendant.            )

                                        ORDER

         On July 24, 2020, the court entered an order dismissing without prejudice
defendant, Kenyatta Wayne Acey’s Motion to Modify Sentence Pursuant to 18
U.S.C. § 3582(c)(1)(A)(i) (doc. no. 85), filed July 23, 2020. See, doc. no. 86. The
court found that it lacked jurisdiction to modify or reduce defendant’s sentence under
§ 3582(c)(1)(A)(i) because defendant had failed to demonstrate that he had complied
with the statute’s exhaustion or 30-day requirement prior to filing his motion.
         Presently before the court is defendant’s Motion to Amend (doc. no. 87), filed
July 30, 2020. Defendant states that he has complied with the statute’s exhaustion
or 30-day requirement and attaches a copy of the warden’s “Response to Inmate
Request to Staff,” dated July 14, 2020. See, doc. no. 87-1 The court construes
defendant’s motion as a motion for reconsideration of the court’s July 24, 2020
order.
         Upon review, the court declines to reconsider its decision to dismiss without
prejudice defendant’s Motion to Modify Sentence Pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i). The warden’s “Response to Inmate Request to Staff” indicates
that defendant specifically “requested to be referred for Covid-19 Home
           Case 5:10-cr-00153-F Document 88 Filed 08/07/20 Page 2 of 3




Confinement.” Doc. no. 87-1. The Coronavirus Aid, Relief, and Economic Security
Act (“CARES Act”), Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, at 516
(enacted March 27, 2020), gives the Bureau of Prisons broad discretion to expand
the use of home confinement during the present pandemic. However, this court does
not have authority to order home confinement under the CARES Act. United States
v. Read-Forbes, No. 12-20099-01-KHV, 2020 WL 1888856, at *5 (D. Kan. Apr. 16,
2020) (citing United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL 1821797,
at *1 (S.D.N.Y. Apr. 10, 2020). Only the Bureau of Prisons has authority to order
home confinement.
       With his motion to modify sentence, defendant was requesting the court to
grant him early release from prison – a reduction of his sentence – pursuant to
§ 3582(c)(1)(A)(i).       It does not appear from defendant’s submission that he
requested his warden to file, on his behalf, a motion for compassionate
release/reduction in sentence pursuant to § 3582(c)(1)(A)(i).1 A request for home
confinement under the CARES Act is different than a reduction-in-sentence request
based upon compassionate release. See, United States v. Allen, 2020 WL 2199626,
at *1 (S.D. Ga. May 6, 2020). And a defendant is authorized to bring a motion for
sentence reduction under § 3582(c)(1)(A)(i) only after he “has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier.”                      18 U.S.C.
§ 3582(c)(1)(A). Because defendant has not shown compliance with the exhaustion
or 30-day requirement prior to the filing of his motion to modify sentence pursuant




1
 Section 571.61 of Title 28 of the Code of Federal Regulations outlines the procedure for initiation
of a request for a motion under 18 U.S.C. § 3582(c)(1)(A)(i). These requirements are also laid out
by the Bureau of Prisons in Program Statement 5050.50.

                                                 2
             Case 5:10-cr-00153-F Document 88 Filed 08/07/20 Page 3 of 3




to § 3582(c)(1)(A)(i), the court finds that it properly dismissed without prejudice
defendant’s motion.
        Accordingly, defendant, Kenyatta Wayne Acey’s Motion to Amend (doc. no.
87), filed July 30, 2020, which the court construes as a motion for reconsideration
of the court’s July 24, 2020 order dismissing without prejudice defendant’s Motion
to Modify Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (doc. no. 85), filed
July 23, 2020, is DENIED.
        IT IS SO ORDERED this 7th day of August, 2020.




10-0153p016.docx




                                         3
